Per Curiam : The only question presented by this record is, the sufficiency of the evidence to sustain the verdict. There seems to be no doubt that appellee was injured by the fall; and whether his leg was broken, was a question upon which there was a conflict in the testimony, and the jury believed that of the surgeon who said it was, as they undoubtedly might, if it was more satisfactory than that of the other physicians. It is the province of the jury to weigh and consider the evidence and give it such weight as they think it entitled to receive. Having done so in this conflict of the testimony, ive. feel no disposition to disturb their finding,'as we think it was fully justified by the proof. The judgment of the court below is therefore affirmed. Judgment affirmed.